UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

________________________________
                                               )
DAVONTA MELVIN ROWLAND,                        )
                                               )
               Plaintiff,                      )
                                               )
          v.                                   )      Civil Action No. 14-0031 (EGS)
                                               )
UNITED STATES SUPREME COURT,                   )
                                               )
          Defendant.                           )
________________________________               )


                                   MEMORANDUM OPINION

         Defendant removed this action from the Superior Court of the District of Columbia and

has moved to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Def.’s Mot.

to Dismiss Compl. [Dkt. # 2]. Plaintiff has filed a motion to strike, which is liberally construed

as his response [Dkt. # 5], and defendant has filed a reply [Dkt. # 6]. Plaintiff sues the United

States Supreme Court for $18 billion. The complaint is vague and disjointed but plaintiff seems

to complain about the Supreme Court’s treatment of one of his cases that was dismissed by this

court.

         To the extent that the complaint is against the Justices of the Supreme Court, the Supreme

Court’s Clerk, or other Supreme Court employees, which is the only plausible reading, defendant

correctly argues that it is shielded from this suit by absolute judicial immunity. See Sindram v.

Suda, 986 F.2d 1459, 1460 (D.C. Cir. 1993) (holding that “clerks, like judges, are immune from

damage suits for performance of tasks that are an integral part of the judicial process”) (citations

omitted). Hence, defendant’s motion to dismiss is granted. A separate order accompanies this

Memorandum Opinion.

                                              SIGNED:  EMMET G. SULLIVAN
                                              UNITED STATES DISTRICT JUDGE
DATE: April 1, 2014